Citation Nr: 0601936	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right index 
finger disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to August 1965.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision of the RO in Newark, New Jersey.  In 
September 2005, the veteran testified at a Travel Board 
hearing before the undersigned; a transcript of the hearing 
is of record.  It was agreed at the hearing that the record 
would be held in abeyance for sixty days for further 
additional evidence to be submitted.  Additional evidence was 
received during the abeyance period along with a statement 
waiving initial consideration by the RO.

Although an October 1996 rating decision previously addressed 
(and denied) a claim seeking service connection for a right 
hip disability, that decision was without the benefit of 
review of the veteran's service medical records.  Those 
records were subsequently associated with the veteran's 
claims file, and de novo review of the claim is proper.  
38 C.F.R. § 3.156(c).


FINDINGS OF FACT

1.  A chronic right hip disability was not manifested in 
service, arthritis of the right hip was not manifested in the 
first postservice year, and the preponderance of the evidence 
is against a finding that the veteran's current right hip 
disability is related to service or to the complaints noted 
therein.

2.  A right knee disability was not manifested in service, 
and any current right knee disability is not shown to be 
related to the veteran's service .

3.  A right index finger disability was not manifested in 
service and is not currently shown.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

2.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

3.  Service connection for a right index finger disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA  

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A January 2004 statement of the case (SOC) and letters in 
January 2001, March 2001, July 2003, and February 2004, all 
provided at least some VCAA-type notice, i.e., of what the 
evidence showed, the criteria for establishing service 
connection, and the bases for the denials of the claims.  The 
January 2001, March 2001, July 2003, and February 2004 
letters outlined the appellant's and VA' s responsibilities 
in developing evidence to support the claims, advised him of 
what type of evidence would be pertinent to the claims, and 
advised him that he could identify evidence for VA to obtain 
or to obtain and submit the evidence on his own, and [in 
February 2004] to submit any evidence in his possession that 
would support his claims.  

Although complete content-complying notice was not provided 
prior to the initial adjudication of the matters on appeal, 
the veteran has had full opportunity to respond and 
supplement the record, and to participate in the adjudicatory 
process after notice was given.  He is not prejudiced by any 
notice timing defect. 

Regarding the duty to assist, VA medical records have been 
secured, and the veteran was examined by VA.  He has not 
identified any pertinent records that remain outstanding.  
VA's duty to assist is met.   

II. Factual Background 

The veteran's service medical records include a July 1962 
enlistment examination report that does not contain any 
complaints, findings, or diagnoses related to the right hip, 
right knee, or right index finger.  A record of treatment in 
May 1964 notes complaints of right hip pain that began in 
December 1963.  The veteran reported that there were times 
when he could not walk.  The impression was right hip 
arthralgia.  In June 1964, he complained of intermittent 
right hip pain.  The impression was the same as in the 
previous month.  The veteran did not identify any right hip, 
right knee, or right index finger problems is his May 1965 
report of medical history taken in conjunction with his 
service separation examination.  He provided negative 
responses with respect to having swollen or painful joints, 
arthritis, or bone or joint deformity.  On May 1965 service 
separation examination, the musculoskeletal system and upper 
and lower extremities were normal.  There were no complaints, 
findings, or diagnoses related to the right hip, right knee, 
or right index finger.  In April 1972, the veteran completed 
a report of medical history for enlistment into the Reserves, 
and provided negative responses for having arthritis, bone or 
joint deformity, or swollen or painful joints.  Examination 
at the time revealed normal musculoskeletal system and upper 
and lower extremities.  There were no complaints, findings, 
or diagnoses related to the right hip, right knee, or right 
index finger.  

On June 1996 VA examination, the veteran reported that while 
in the service in 1963, he was pinned between a truck and a 
stationary object resulting in a hip contusion.  Initially he 
did not feel bad; but six months later he had symptoms with 
walking.  With anti-inflammatory medication, the discomfort 
disappeared after a couple of months, and he was well for a 
number of years after this episode.  After separation from 
service he worked for a while as a basketball instructor and 
experienced intermittent hip discomfort.  In 1970, he started 
working at a different job that involved standing all day.  
After three days, he began to feel hip discomfort with 
prolonged standing.  The impression was chronic right hip 
pain following a remote injury.  There was no evidence of 
trochanteric bursitis.  X-rays revealed mild degenerative 
changes.

Records of VA treatment from August 1997 to August 2003 
include a September 1997 record that notes the veteran's 
complaints of intermittent right hip and knee pain for the 
past few months.  The impression was degenerative joint 
disease of the right hip.  A June 1998 record notes arthritis 
in the right hip and knee.  The veteran reported that it 
started in the military in 1968, but had worsened in the last 
seven to eight years.  A December 2000 record notes 
degenerative joint disease of the knees and osteoarthritis of 
the hips.  X-rays of the right knee in February 2002 were 
unremarkable.  
On October 2003 VA examination, the physician reviewed the 
veteran's claims file.  The veteran complained of pain on the 
lateral side of the right hip since service.  He reported 
that pain developed in the right knee without trauma and had 
progressed.  He also reported that he smashed his right index 
finger between the trigger and trigger guard while firing an 
M1 rifle in service.  The examiner stated that examinations 
of the right knee and index finger were normal.  The right 
hip diagnosis was degenerative joint disease with referred 
pain to the right knee.  The examiner noted that this 
(referred knee pain) was a common occurrence with hip 
disease.  The opinion was that the veteran's current 
degenerative joint disease of the right hip was not likely 
related to the right hip arthralgia that was treated in 
service.

At the Travel Board hearing in September 2005, the veteran 
testified that he fell in service in 1964, injuring his right 
hip, and was treated for it afterwards.  He stated that after 
separation from service he began having problems again in 
1968 or 1969, but did not seek treatment until by Dr. J in 
1970 or 1971.  He testified that his right index finger 
fingernail was taken off in service after he went to sick 
call.  He had never sought treatment for the finger; it hurt 
him a little bit once in a while.

A September 2005 letter from Dr. J.J. (submitted with a 
waiver of RO consideration) states, "I treated [the veteran] 
in the 70's and 80's for pain in the right hip and right 
knee, which was injured in the service.  I have no records 
due to the fact that this dates beyond the seven-year 
period."

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  If certain chronic diseases (here, 
arthritis) are manifested to a compensable degree within one 
year following a veteran's discharge from active duty, they 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

Here, degenerative joint disease of the right hip is 
diagnosed.  However, a chronic right hip disability was not 
manifested in service.  While the veteran was seen for right 
hip arthralgia, the complaints resolved (including by his own 
history), and no right hip abnormality was found on service 
separation examination or even on the April 1972 Reserves 
physical examination (some seven years later).  As this 
evidence also contraindicates that arthritis of the right hip 
was manifested in the first postservice year, service 
connection for the veteran's current right hip disability on 
the basis that it became manifest in service, and persisted, 
or on a presumptive basis (for arthritis as a chronic 
disease), is not warranted. 

The only competent (medical) evidence as to the etiology of 
the veteran's right hip disability is the opinion by the 
October 2003 VA examiner who indicated that veteran's right 
hip disability was unrelated to his service (complaints 
noted/treated therein).  There is no competent (medical) 
evidence to the contrary.  Notably, the September 2005 
statement from Dr. J.J. is not a nexus opinion.  It merely 
reports treatment for the veteran's right hip and reiterates 
his history of an injury in service.  Because he is a 
layperson, the veteran's own belief that his right hip 
disability may be related to an injury in service is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The preponderance of the evidence is 
against this claim, and it must be denied.  

Regarding the right knee and right index finger disabilities, 
it is noteworthy that a threshold requirement in any claim 
seeking service connection is that there must be competent 
evidence that the claimed disability exists.  See 38 U.S.C.A. 
§ 1110; Hickson, supra.  Without competent evidence (a 
medical diagnosis) of a current disability, there is no valid 
claim of service connection for such disability.  Here, the 
record contains no evidence that a right index finger 
disability was ever diagnosed, in service or since.  
Consequently, the threshold requirement is not met, and 
service connection for a right index finger disability is not 
warranted.  

While there are postservice references to right knee 
arthritis, VA x-rays in February 2002 did not reveal such 
pathology, and VA examination of the right knee in October 
2003 was normal.  The October 2003 examiner indicated that 
right knee pain was referred, i.e., a manifestation of right 
hip arthritis.  Regardless, even if current right knee 
disability was shown, there is no competent evidence relating 
such disability to the veteran's active service.  The 
veteran's belief that he has a right knee disability related 
to service is not competent evidence, as he is a layperson, 
untrained in establishing a medical diagnosis or determining 
medical etiology.  See Espiritu, supra.  The preponderance of 
the evidence is against this claim, and it also must be 
denied.


ORDER

Service connection for a right hip disability is denied.

Service connection for a right knee disability is denied.

Service connection for a right index finger disability is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


